Citation Nr: 1335423	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, including as due to asbestos exposure.
 

REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1956 to November 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos while performing duties as a seaman while serving on the USS Ashland.

2.  The evidence of record demonstrates that the Veteran's respiratory disorder is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the Veteran's STRs and personnel records are associated with the claims file.  The Veteran indicated that he was diagnosed and treated for his lung disorder at a VA medical center.  Review of the claims file shows that VA medical records have been obtained and are associated with the file.  The Veteran was also afforded a VA examination in September 2011.  The Board finds that this examination was adequate because the examiner reviewed the claims file, interviewed the Veteran, performed an evaluation, and provided a diagnosis and an opinion with supporting rationale.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

 
III. Analysis

The Veteran contends that he was exposed to asbestos while on active duty aboard the USS Ashland from June 1956 to October 1957 and as a result, he now suffers from respiratory conditions.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran's respiratory disorder did not develop as a result of service.

Review of the Veteran's service treatment records (STRs) reveals that the Veteran did not report respiratory complaints while in service.  In a March 1956 entrance examination, the Veteran appears to have indicated a history of asthma, chronic cough, and shortness of breath, but these answers are not clearly marked and a second copy of the same report within his STRs does not include this history.  Both copies of this medical history report indicate that the Veteran had a history of whooping cough and a "vague history of hay fever."  At the Veteran's separation examination, the Veteran was noted to have normal lungs and no defects were noted.

The Veteran's VA medical records show a diagnosis of emphysema in April 2009.  Review of the available VA records dated from 2003 to 2009 also shows that the Veteran denied shortness of breath at numerous appointments; he reported experiencing this symptom only once in July 2007.  These records also note that the Veteran had a history of smoking 1 pack per day for 50 years as of March 2003.  Although it appears the Veteran may have decreased his smoking in the following years and reported quitting in September 2008, he was again noted to be a smoker in April 2009.

The Veteran was afforded a VA examination for his respiratory disorder claim in September 2011.  The Veteran told the examiner that he had active duty service aboard a ship for 18 to 20 months as a deck hand.  He also reported symptoms which included coughing up modest amounts of clear, thick sputum in the morning that lessened during the day and shortness of breath with physical activity for many years, which worsened in 2007.  He also told the examiner that he was diagnosed with asthma in June 2011.  The examiner noted that the Veteran had not been treated at an emergency room or hospital for respiratory attacks, but was treated with a rapid acting inhaler.  The examiner diagnosed chronic obstructive pulmonary disease (COPD) with emphysema with asthmatic components and then opined that it was less likely than not that the Veteran's respiratory condition was related to asbestos exposure during military service.  The examiner stated that the Veteran had served aboard the ship for only 18 months with no other known significant respiratory exposures, that the Veteran had not developed a respiratory disease until approximately 50 years after service, which is too remote to be considered related to or caused by any events during service, and that there was no conclusive medical evidence of asbestos related emphysema; but, she noted that the Veteran had smoked 1 pack per day for approximately 50 years, which was the leading risk factor for respiratory disease.  

The Board finds that service connection is not warranted in this case.  First, there is a current disability as the evidence of record demonstrates diagnoses of COPD, emphysema, and asthma.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, there is an in-service event because the Veteran was exposed to asbestos during service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The medical and lay evidence, however, indicate that there were, however, no respiratory complaints, treatments, or diagnoses during service.  

Third, and most importantly, however, the Board finds that the evidence of record indicates that the respiratory disorder is not related to active service.  The Veteran's STRs do not show any complaints of or treatment for respiratory disorders.  The Veteran's separation examination noted normal lungs and there were no noted defects.  The respiratory diagnoses were not made until at least 2009 - which is approximately 50 years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). 

Although the Veteran reported shortness of breath for many years at his VA examination, the Board does not find this competent statement credible; accordingly, the statements are not assigned any significant weight.  Although the Veteran reported shortness of breath ever since service discharge, medical records dated from 2003 through 2009 indicate only one instance of such a report.  The medical records thus indicate that the Veteran's symptoms were not continuous for that time period, much less the time period beginning after service discharge.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has also asserted this respiratory disorder is due to asbestos exposure.  Although the Veteran is competent to report the symptoms he experienced because this requires only personal knowledge as it comes to him through his senses, he is not competent to provide such an etiological opinion regarding a complex, internal medical issue such as his diagnosed respiratory disorders.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma). 

Finally, the September 2011 VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and performed an evaluation with relevant testing.  The examiner found that the Veteran's respiratory disorder was not related to exposure to asbestos during service.  The examiner cited the 50 year time period between the Veteran's separation from service and his development of a respiratory disorder, his 50 year smoking history, his mere 18 months aboard the ship, and the lack of evidence of problems while in service as reasons for her opinion.  She also noted that there is no conclusive medical evidence of asbestos related to emphysema, while smoking is the leading risk factor for respiratory disease.  The Board accords this opinion significant weight.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


